Case: 1:20-cr-00136-MWM Doc #: 4 Filed: 11/04/20 Page: 1 of 20 PAGEID #: 31

UNITED STATES DISTRICT COURT oan
SOUTHERN DISTRICT OF OHIO CO NOY -h PM 4: 09

WESTERN DIVISION ENR is
UNITED STATES OF AMERICA, : BEST AW Cini aay
: cAseno. 9FZQOCR 1956
Plaintiff, “
JUDGE J,McFARLAND
Vv.
INDICTMENT
JEFFREY PASTOR and
TYRAN MARSHALL, >: 18U.S.C.§2
: 18 U.S.C. § 666(a)(1)(B)
Defendants. : 18 U.S.C. § 1343

18 U.S.C. § 1346
18 U.S.C. § 1349

18 U.S.C. § 1951(a), (b)(2)
18 U.S.C. § 1956(a)(1)(B)

FORFEITURE ALLEGATIONS

 

THE GRAND JURY CHARGES:

At times relevant to this Indictment:

1. The City of Cincinnati was a municipal corporation and political subdivision of the
State of Ohio located in the Southern District of Ohio. The City of Cincinnati received federal
benefits in excess of $10,000 during both the twelve-month calendar year of 2018 and the twelve-
month calendar year of 2019.

The Defendants and Related Entities

2 The defendant, JEFFREY PASTOR, was an agent of the City of Cincinnati, that
is, he was employed as an elected member of the City of Cincinnati City Council. In his role as
an elected member of Cincinnati City Council, PASTOR was a “public official,” who owed a duty
to provide honest services to the citizens of the City of Cincinnati and to the Cincinnati City

Council. Because of his role as an elected member of Cincinnati City Council, the Citizens of
Case: 1:20-cr-00136-MWM Doc #: 4 Filed: 11/04/20 Page: 2 of 20 PAGEID #: 32

Cincinnati and the Cincinnati City Council had an intangible right to the honest services of
PASTOR.

3. The defendant, TYRAN MARSHALL, was a business partner of PASTOR.
MARSHALL served as a “middleman” for purposes of receiving bribe payments for PASTOR.

4, “Ummah” was the name of various entities connected to PASTOR and
MARSHALL, which were incorporated or registered during a short period of time in late 2018.
For example, “Ummah Strength, LLC” was incorporated as a non-profit limited liability
corporation with the Ohio Secretary of State by MARSHALL on or about September 11, 2018,
and filed its certificate of dissolution with the Ohio Secretary of State on or about October 26,
2018. “Ummah Development Group, LLC” was incorporated as a for-profit limited liability
company with the Ohio Secretary of State by MARSHALL on or about October 24, 2018 — two
days before Ummah Strength, LLC dissolved. “Ummah Strength” was registered as a non-profit
corporation with the Ohio Secretary of State on or about November 29, 2018, listing MARSHALL
as its statutory agent.

Other Individuals

5. Cooperating Witness 1 was a developer pursuing a real estate development project
(“Project 1”) in Cincinnati. Project 1 required City of Cincinnati official action prior to
development by Cooperating Witness 1. Cooperating Witness | was cooperating with and
operating at the instruction of law enforcement with respect to Project 1.

6. Cooperating Witness 2 was a developer pursuing a real estate development project
(“Project 2”) in Cincinnati. Project 2 required City of Cincinnati official action prior to
development by Cooperating Witness 2. Cooperating Witness 2 was cooperating with and

operating at the instruction of law enforcement with respect to Project 2.

Page 2 of 20
Case: 1:20-cr-00136-MWM Doc #: 4 Filed: 11/04/20 Page: 3 of 20 PAGEID #: 33

7. UCE-1 was an undercover law enforcement agent who posed as a business partner
and financial supporter of Cooperating Witness | on Project 1 and who posed as a business partner
and financial supporter of Cooperating Witness 2 on Project 2.

The Extortion and Bribery Scheme Related to Projects 1 and 2

8. Between September 2018 and November 2018, during recorded interactions,
PASTOR solicited and received $35,000 (in three separate payments), aided by MARSHALL, in
exchange for promised official action related to projects before the City of Cincinnati.

9. In September 2018, PASTOR and MARSHALL travelled via private airplane to
Miami, Florida intending to meet with investors related to Cooperating Witness 1’s business before
the City of Cincinnati. The trip lasted approximately two days. PASTOR never paid for the trip
nor disclosed the trip.

10. During the trip, on or about September 26, 2018, PASTOR explained to UCE-1
and others that PASTOR would ensure favorable official action in the City of Cincinnati for
Project 1. PASTOR also explained during the meeting that he could recetve money through
MARSHALL’s non-profit entity.

11. On or about September 27, 2018, while in Miami, PASTOR met with UCE-1 to
“talk about compensation.” During the meeting, PASTOR agreed to accept $15,000 and other
future benefits in return for providing favorable official action relating to Project 1 and Project 2.
PASTOR later stated that the purpose of MARSHALL’s non-profit entity was to “sanitize” the
money.

12. On September 27, 2018, after flying back to Cincinnati from Miami that day,
PASTOR called UCE-1 to “negotiate a monthly retainer.” They agreed again that $15,000 would

be paid to PASTOR for Projects 1 and 2, projects before the City of Cincinnati.

Page 3 of 20
Case: 1:20-cr-00136-MWM Doc #: 4 Filed: 11/04/20 Page: 4 of 20 PAGEID #: 34

13. Approximately a week later, on or about October 4, 2018, PASTOR accepted
$15,000 in cash from UCE-1. That same day, during a call with Cooperating Witness 1 to discuss
Project 1, PASTOR told Cooperating Witness 1 to coordinate further discussions about the project
through MARSHALL. As instructed by PASTOR, Cooperating Witness 1 then spoke by
telephone with MARSHALL, and MARSHALL set up a time the next day to meet with
Cooperating Witness 1 to discuss Project 1.

14. Despite the $15,000 from UCE-1 for helping pass Projects 1 and 2 through the City,
shortly after receiving the payment, PASTOR and MARSHALL began reaching out directly to
Cooperating Witness | and Cooperating Witness 2 to solicit additional payments in exchange for
PASTOR supporting the Projects.

I5: On or about October 5, 2018, MARSHALL met with Cooperating Witness 1.
During the meeting, MARSHALL told Cooperating Witness 1 that PASTOR was confident about
getting votes for Project 1. MARSHALL also stated that PASTOR was going to want to discuss
compensation. Following the meeting, on or about October 5, 2018, MARSHALL sent a text
message to Cooperating Witness | that stated, in part, “20k for the latter part of our discussion (10
a piece).” Approximately five days later, on or about October 10, 2018, MARSHALL told
Cooperating Witness | during a telephone call, “Most definitely twenty. You know, take care, take
care of what we need to take care of.” MARSHALL then stated, “A Jot of what you all doing is
going through council and that is where Jeff [PASTOR] comes in, and Jeff, Jeff, definitely gonna
hold you down.”

16. On or about October 9, 2018, PASTOR and MARSHALL met with Cooperating

Witness 2 about helping to get Project 2 favorable official action from the City of Cincinnati.

Page 4 of 20
Case: 1:20-cr-00136-MWM Doc #: 4 Filed: 11/04/20 Page: 5 of 20 PAGEID #: 35

17. MARSHALL called Cooperating Witness 2 a few days later (on or about October
15, 2018) to discuss the non-profit, Ummah Strength. During the call, MARSHALL stated that
PASTOR wanted to see Cooperating Witness 2’s real estate project succeed. MARSHALL also
asked for a $22,500 donation to fund the non-profit ($2250 to file the 501(c)(3) paperwork and
$20,000 to “spearhead the non-profit’). MARSHALL had previously incorporated Ummah
Strength LLC as a limited liability company in September 2018, approximately two weeks before
PASTOR’s and MARSHALL’s trip to Miami.

18. On or about October 16, 2018, PASTOR had a telephone call with UCE-1. During
the call, UCE-1 confronted PASTOR about the demand for money from Cooperating Witness 2
for Project 2. PASTOR acknowledged that MARSHALL called Cooperating Witness 2 and
asked for payment for Project 2. PASTOR agreed that he would be paid by UCE-1 $10,000 now
and another $10,000 later for Project 2. PASTOR explained that payment should go straight to
MARSHALL. In a follow-up call later that day, PASTOR called UCE-1 and asked, “why do they
keep putting this all on you?’”—in reference to UCE-1 being the one paying PASTOR to support
Project 1 and Project 2. PASTOR explained, “in my opinion and in Tyran’s opinion, I thought it
was incredibly unfair... . [Y]ou know, they live here in the City of Cincinnati and you're outside
the City of Cincinnati.”

19. Following the October 16, 2018 call, PASTOR and MARSHALL met with UCE-
1 approximately a week later (on or about October 24, 2018), during which MARSHALL received
$10,000 in cash from UCE-1. During the meeting, PASTOR discussed his benefit to UCE-1 as a
“swing vote” on City Council. That same day, MARSHALL incorporated Ummah Development

Group, LLC in Ohio.

Page 5 of 20
Case: 1:20-cr-00136-MWM Doc #: 4 Filed: 11/04/20 Page: 6 of 20 PAGEID #: 36

20. On or about October 31, 2018, a few days after the $10,000 cash payment,
PASTOR called Cooperating Witness 2 and stated, with regards to Project 2, “you will come to
the City, the City will sell it to you and it will pass unanimously. That is my prophecy, my brother.
You will come to the City, it will pass unanimously.”

21. On or about November 15, 2018, PASTOR and MARSHALL met with UCE-1,
to receive the second installment of the $20,000. During the meeting, MARSHALL received a
$10,000 cashier’s check for Ummah Strength, LLC from UCE-1. Later that same day, the $10,000
cashier’s check was deposited into a Chase Bank account for Ummah Strength, LLC. The check
was signed by MARSHALL upon deposit. On or about November 27, 2018, less than two weeks
later, MARSHALL withdrew $6,000 from the account.

Oo On or about January 6, 2019, MARSHALL sent a series of text messages to UCE-
1 that read:

Peace and happy new year [UCE-1], hope you and the family had
an enjoyable and safe holiday! When you get a moment we need to
converse with you about our pay. We need to share our thoughts on
what we are looking for, which is a base salary, and to hear your
thoughts on it. Thanks, T.

23. On or about January 11, 2019, UCE-1 sent to PASTOR a text message that read:

Hey buddy I tried to call you. Don't worry about calling me back I
know you're busy. Just letting you know the development deal for
[Project |] is going through today. I got some good confirmation
that nothing should be holding it up.Shovel [sic] hits the ground
everybody's going to get paid including you guys thanks for all your
work hope it's all good talk to you soon

24. That same day, PASTOR “Liked” the messages. PASTOR then responded,

Congrats my man! No need for me to get paid. Will help you with my colleagues.
Let me know what you need.

25. On or about January 12, 2019, MARSHALL sent to UCE-1 a series of text

messages that read:

Page 6 of 20
Case: 1:20-cr-00136-MWM Doc #: 4 Filed: 11/04/20 Page: 7 of 20 PAGEID #: 37

Peace and good afternoon [UCE-1]. Congratulations on the
[Project 1]! Knew it was going to happen. I’m looking forward to
the seed money for Ummah Development when you break ground. I
want to get as much experience on this project as possible. I also
still want to converse about us becoming an employee and receiving
base salary as a sales rep on development in and out the city. Have
any questions call me.

26. Later that same day, MARSHALL called UCE-1 and referenced “base salaries”
for PASTOR and MARSHALL, despite PASTOR’s January 11, 2019 text message.
MARSHALL stated, “everything is through me, Ummah Development, .. . Jeff can’t be caught
up in nothing like that.” MARSHALL explained that they did not want to raise any “red flags.”
MARSHALL further stated that he is looking forward to “seed money” for Ummah Development
once Project 1 breaks ground.

Zt PASTOR and MARSHALL met with Cooperating Witness 2 three days later, on
or about January 15, 2019. During the meeting, PASTOR stated that he wanted Cooperating
Witness 2 to pay him $115,000 per year and to pay MARSHALL $85,000 per year, and he also
wanted “points on the deal.” PASTOR stated there is “a lot of money to be made on” Project 2.
PASTOR further stated he “thanks god for the little twenty,” but the $200,000 is “the median
income to do the things he’s doing.”

28. On or about January 21, 2019, MARSHALL called Cooperating Witness 2 to set
up a time to discuss the $200,000 payment.

29. On or about January 25, 2019, PASTOR had a call with Cooperating Witness 2
during which PASTOR stated that he “strongly suggested” to City officials to sell land to
Cooperating Witness 2 to further Project 2. PASTOR also stated that UCE-1 had indicated that

he would rather work with PASTOR only rather than through MARSHALL, and PASTOR asked

Page 7 of 20
Case: 1:20-cr-00136-MWM Doc #: 4 Filed: 11/04/20 Page: 8 of 20 PAGEID #: 38

if Cooperating Witness 2 felt the same way. PASTOR then explained that he previously thought
that, “you guys could be FBI plants.”

30. On or about January 30, 2019, PASTOR met with UCE-1. PASTOR stated he
wanted a salary of $115,000 so they could “get the bes?’ out of him, and PASTOR mentioned all
the work PASTOR was doing for them in the City. PASTOR explained that he was getting paid
“nennies on the dollar” for the work he was doing for them. PASTOR’s solicitation for a salary
to help on City projects was rejected.

PASTOR’s Continued Bribery of Cooperating Witness 2 in 2019

31. Following the January 30, 2019 meeting, PASTOR began reaching out to
Cooperating Witness 2 directly for payment relating to Project 2.

a2) On February 6, 2019, PASTOR met with Cooperating Witness 2. PASTOR
explained the steps he was taking to help with Project 2—to include pressuring City officials to
support the project—and then stated, “J would like to be compensated for my time.” During the
meeting, PASTOR demanded an additional $25,000 from Cooperating Witness 2 to “keep him
engaged.” PASTOR explained that the money he received previously from the UCE-1 “doesn’t
dignify the work that I am doing.” PASTOR then stated he wanted to be compensated for what
he had already done for Project 2, and compensated on the “back end.” PASTOR indicated he
would accept $10,000 cash now and the remaining $15,000 later. PASTOR also suggested he
would like a small percentage on the deal after favorable official action from the City relating to
Project 2.

a3. On February 13, 2019, PASTOR met with Cooperating Witness 2, during which
PASTOR received $10,000 in cash from Cooperating Witness 2 in return for help with Project 2,

consistent with the agreement from the February 6, 2019 meeting.

Page 8 of 20
Case: 1:20-cr-00136-MWM Doc #: 4 Filed: 11/04/20 Page: 9 of 20 PAGEID #: 39

34. Following a meeting with City officials, PASTOR and Cooperating Witness 2 had
a series of meetings and telephone calls to discuss PASTOR’s progress getting Project 2 passed
through the City in Cooperating Witness 2’s favor, along with additional requests for
compensation to PASTOR in exchange for his help getting a deal for the project through the City.
Specifically, in follow-up conversations with Cooperating Witness 2, PASTOR discussed
receiving the following amounts:
e on February 25, 2019, PASTOR solicited $15,000, through two payments of $7,500 each;
e on February 27, 2019, Cooperating Witness 2 agreed to pay PASTOR $30,000 at the end
of the deal;
e ona March 4, 2019 call, PASTOR again wanted $7,500 now and $7,500 later (in
PASTOR’s words, the “regular” deal); and
e ona March 4, 2019 meeting following the call, PASTOR wanted $7,500 now and $7,500
later, plus a percentage of the overall deal.

COUNT 1
(Conspiracy to Commit Honest Services Wire Fraud)

The Conspiracy
35. The allegations contained in paragraphs 2 through 30 of the Indictment are

incorporated here.

36. From on or about September 4, 2018 to on or about January 25, 2019, in the
Southern District of Ohio and elsewhere, the defendants, JEFFREY PASTOR and TYRAN
MARSHALL, and others known and unknown to the grand jury, did knowingly conspire and
agree with each other and others known and unknown to the grand jury to execute and attempt to
execute a scheme and artifice to defraud and deprive the citizens of the City of Cincinnati and the

Cincinnati City Council of the honest services of PASTOR, an elected member of Cincinnati City

Page 9 of 20
Case: 1:20-cr-00136-MWM Doc #: 4 Filed: 11/04/20 Page: 10 of 20 PAGEID #: 40

Council, through bribery and the concealment of material information, in violation of 18 U.S.C.
§§ 1343, 1346, and 2.
The Purpose and Object of the Conspiracy
37. | The purpose and object of the conspiracy was for the defendants, JEFFREY
PASTOR and TYRAN MARSHALL, to use PASTOR’s official position with Cincinnati City
Council to enrich PASTOR and MARSHALL and others through corruption by soliciting,
seeking, receiving, accepting, and agreeing to receive and accept things of value from individuals
with business before the City of Cincinnati in exchange for favorable official action by PASTOR
for those individuals.
The Manner and Means of the Conspiracy
38. The manner and means by which the defendants, JEFFREY PASTOR and
TYRAN MARSHALL, sought to accomplish the objectives of the conspiracy included the
following:

a. It was part of the conspiracy that PASTOR and MARSHALL solicited,
sought, received, accepted, and agreed to receive and accept payment of money and other things
of value from Cooperating Witness 1 and from UCE-1, knowing that Cooperating Witness 1 had
business before the City of Cincinnati and believing that UCE-1 was a business partner of
Cooperating Witness | with regards to Project 1.

b. It was further part of the conspiracy that, in exchange for and because of the
payment of money and other things of value, PASTOR and MARSHALL promised favorable
official action by PASTOR, and PASTOR provided favorable official action, for the benefit of

UCE-1, Cooperating Witness 1, and Project 1, as requested and as opportunities arose.

Page 10 of 20
Case: 1:20-cr-00136-MWM Doc #: 4 Filed: 11/04/20 Page: 11 of 20 PAGEID #: 41

c. It was further part of the conspiracy that PASTOR and MARSHALL
solicited, sought, received, accepted, and agreed to receive and accept payment of money and other
things of value from Cooperating Witness 2 and from UCE-1, knowing that Cooperating Witness
2 had business before the City of Cincinnati and believing that UCE-1 was a business partner of
Cooperating Witness 2 with regards to Project 2.

d. It was further part of the conspiracy that, in exchange for and because of the
payment of money and other things of value, PASTOR and MARSHALL promised favorable
official action by PASTOR, and PASTOR provided favorable official action, for the benefit of
UCE-1, Cooperating Witness 2, and Project 2, as requested and as opportunities arose.

e It was further part of the conspiracy that PASTOR and MARSHALL took
steps to hide, conceal, and cover up their activity through the use of a corporate entity to hide and
conceal payment provided in exchange for official action.

f. It was further part of the conspiracy that PASTOR and MARSHALL used
interstate wire communications to further the corrupt scheme.

In violation of Title 18, United States Code, Section 1349.

COUNT 2
(Honest Services Wire Fraud)

39. Paragraphs 2 through 30 of the Indictment are incorporated here.

40. Beginning on or about June 11, 2018 to on or about January 30, 2019, in the
Southern District of Ohio and elsewhere, the defendant, JEFFREY PASTOR, knowingly devised
and intended to devise a scheme and artifice to defraud and deprive the citizens of the City of
Cincinnati and the Cincinnati City Council of the honest services of PASTOR, an elected member

of Cincinnati City Council, through bribery and the concealment of material information.

Page 11 of 20
Case: 1:20-cr-00136-MWM Doc #: 4 Filed: 11/04/20 Page: 12 of 20 PAGEID #: 42

PURPOSE OF SCHEME

4]. The purpose of the scheme and artifice was for PASTOR to use his official position
with Cincinnati City Council to enrich himself and others through corruption by soliciting, seeking,
receiving, accepting, and agreeing to receive and accept things of value from individuals with

business before the City of Cincinnati in exchange for favorable official action for those

 

individuals.
MANNER AND MEANS
42. The scheme and artifice was carried out in the following manner and means, among
others:
a. PASTOR solicited, sought, received, accepted, and agreed to receive and

accept payment and things of value from Cooperating Witness 1, from Cooperating Witness 2, and
from UCE-1, knowing that Cooperating Witness 1 and Cooperating Witness 2 had business before
the City of Cincinnati, and believing that UCE-1 was a business partner of both Cooperating
Witness 1 and Cooperating Witness 2. The things of value received and accepted included
PASTOR’s acceptance from UCE-1 of $10,000 cash on or about August 2, 2018; PASTOR’s
acceptance from UCE-1 of $15,000 cash on or about October 4, 2018; PASTOR’s accpetance
from UCE-1 through a middleman of $10,000 cash on or about October 24, 2018; and PASTOR’s
acceptance from UCE-1 through a middleman of a $10,000 check written to Ummah Strength LLC
on or about November 15, 2018.

b. In exchange for and because of things of value, PASTOR provided
favorable official action and promised to provide favorable official action for the benefit of UCE-
1, Cooperating Witness 1, and Cooperating Witness 2, as requested and as opportunites arose,
including official action by and through Cincinnati City Council relating to votes and official

action for the benefit of UCE-1, Cooperating Witness 1, and Cooperating Witness 2.

Page 12 of 20
Case: 1:20-cr-00136-MWM Doc #: 4 Filed: 11/04/20 Page: 13 of 20 PAGEID #: 43

€. PASTOR took steps to hide, conceal, and cover up his activity through the
use of a middleman and the use of a corporate entity to hide payments provided in exchange for

official action.

USE OF INTERSTATE WIRES

43, On or about September 27, 2018, in the Southern District of Ohio and elsewhere,
the defendant, JEFFREY PASTOR, for the purpose of executing the above-described scheme
and artifice to defraud and deprive, transmitted and caused to be transmitted by means of wire
communication in interstate commerce a telephone call from PASTOR to UCE-1 during which
PASTOR stated he wanted to “negotiate the monthly retainer” with UCE-1.

In violation of Title 18, United States Code, Sections 1343 and 1346 and 2.

COUNT 3
(Bribery Concerning Programs Receiving Federal Funds)

44. _ Paragraphs | through 13 of the Indictment are incorporated here.

45, From on or about September 25, 2018 to on or about October 4, 2018, in the
Southern District of Ohio and elsewhere, the defendant, JEFFREY PASTOR, being an agent of
a local government that received federal benefits in excess of $10,000 in the twelve-month period
from January 2018 to December 2018, corruptly solicited and demanded for his own benefit, and
accepted and agreed to accept a thing of value from a person, intending to be influenced and
rewarded in connection with business, a transaction, and series of transactions of such local
government involving a thing of value of $5,000 and more, to wit, the defendant, JEFFREY
PASTOR, while a member of Cincinnati City Council, corruptly solicited, demanded, accepted,
and agreed to accept $15,000 in cash from UCE-1, an individual who PASTOR believed was

working for the benefit of Cooperating Witness 1 and Cooperating Witness 2, while intending to

Page 13 of 20
Case: 1:20-cr-00136-MWM Doc #: 4 Filed: 11/04/20 Page: 14 of 20 PAGEID #: 44

be influenced and rewarded in connection with business, a transaction, and series of transactions
involving the City of Cincinnati.
In violation of Title 18, United States Code, Sections 666(a)(1)(B) and 2.

COUNT 4
(Attempted Extortion under Color of Official Right)

46. Paragraphs 2 through 13 of the Indictment are incorporated here.

47. From on or about September 25, 2018 to on or about October 4, 2018, in the
Southern District of Ohio and elsewhere, the defendant, JEFFREY PASTOR, a member of the
Cincinnati City Council, knowingly attempted to obstruct, delay, and affect commerce and the
movement of articles and commodities in commerce by extortion, as those terms are defined in
Title 18 United States Code 1951, to wit, the defendant, JEFFREY PASTOR, solicited, obtained,
agreed to accept, accepted, and received $15,000 in cash from UCE-1, with UCE-1’s consent,
knowing the payment was made in exchange for the defendant’s official action in his role as a
member of the Cincinnati City Council, under color of official right.

In violation of Title 18, United States Code, Sections 1951(a), (b)(2) and 2.

COUNT 5
(Bribery Concerning Programs Receiving Federal Funds)

48. Paragraphs 1 through 21 of the Indictment are incorporated here.

49. From on or about October 4, 2018 to on or about November 15, 2018, in the
Southern District of Ohio and elsewhere, the defendant, JEFFREY PASTOR, being an agent of
a local government that received federal benefits in excess of $10,000 in the twelve-month period
from January 2018 to December 2018, aided and abetted by the defendant, TYRAN
MARSHALL, corruptly solicited and demanded for their own benefit, and accepted and agreed
to accept a thing of value from a person, intending to be influenced and rewarded in connection

with business, a transaction, and series of transactions of such local government involving a thing

Page 14 of 20
Case: 1:20-cr-00136-MWM Doc #: 4 Filed: 11/04/20 Page: 15 of 20 PAGEID #: 45

of value of $5,000 and more, to wit, the defendant, JEFFREY PASTOR, while a member of
Cincinnati City Council, through his “middleman” TYRAN MARSHALL, corruptly solicited,
demanded, accepted, and agreed to accept two payments totaling $20,000 and more from UCE-1,
an individual PASTOR and MARSHALL believed was working for the benefit of Cooperating
Witness 1 and Cooperating Witness 2, while intending PASTOR to be influenced and rewarded
in connection with business, a transaction, and series of transactions involving the City of
Cincinnati.
In violation of Title 18, United States Code, Sections 666(a)(1)(B) and 2.

COUNT 6
(Attempted Extortion under Color of Official Right)

50. Paragraphs 2 through 21 of the Indictment are incorporated here.

51. From on or about October 4, 2018 to on or about November 15, 2018, in the
Southern District of Ohio and elsewhere, the defendant, JEFFREY PASTOR, a member of the
Cincinnati City Council, aided and abetted by the defendant, TYRAN MARSHALL, knowingly
attempted to obstruct, delay, and affect commerce and the movement of articles and commodities
in commerce by extortion, as those terms are defined in Title 18 United States Code 1951, to wit,
the defendant, JEFFREY PASTOR, through the use of his “middleman” TYRAN MARSHALL,
solicited, obtained, agreed to accept, accepted, and received two payments totaling $20,000 from
UCE-1, with UCE-1’s consent, knowing the payments were made in exchange for PASTOR’s
official action in his role as a member of the Cincinnati City Council, under color of official right.

In violation of Title 18, United States Code, Sections 1951(a), (b)(2) and 2.

COUNT 7
(Money Laundering)

52. Paragraphs 2 through 21 of the Indictment are incorporated here.

Page 15 of 20
Case: 1:20-cr-00136-MWM Doc #: 4 Filed: 11/04/20 Page: 16 of 20 PAGEID #: 46

53. From on or about September 25, 2018 to on or about November 29, 2018, in the
Southern District of Ohio and elsewhere, the defendant, JEFFREY PASTOR, a member of the
Cincinnati City Council, aided and abetted by the defendant, TYRAN MARSHALL, knowingly
did conduct and attempt to conduct a financial transaction affecting interstate commerce, to wit:
deposited into a Chase Bank account titled, Ummah Strength, LLC, on or about November 15,
2018, a cashier’s check in the amount of $10,000, which constituted proceeds of specified unlawful
activity, namely: 18 U.S.C. § 666(a)(1)(B) (bribery concerning programs receiving federal funds);
18 U.S.C. §§ 1343, 1346 (honest services wire fraud); 18 U.S.C. § 1951 (extortion under color of
official right), knowing that the transaction was designed in whole or in part to conceal and
disguise the nature, source, ownership and control of the proceeds of said specified unlawful
activity, and that while conducting and attempting to conduct such financial transaction knew that
the property involved in the financial transaction, that is, the cashier’s check in the amount of
$10,000, represented the proceeds of some form of unlawful activity.

In violation of Title 18, United States Code, Sections 1956(a)(1)(B) and 2.

COUNT 8
(Honest Services Wire Fraud)

54. Paragraphs 2 through 7 and 31 through 34 of the Indictment are incorporated here.
53: Beginning on or about February 4, 2019 to on or about April 11, 2019, in the
Southern District of Ohio and elsewhere, the defendant, JEFFREY PASTOR, knowingly devised
and intended to devise a scheme and artifice to defraud and deprive the citizens of the City of
Cincinnati and the Cincinnati City Council of the honest services of PASTOR, an elected member

of Cincinnati City Council, through bribery and the concealment of material information.

Page 16 of 20
Case: 1:20-cr-00136-MWM Doc #: 4 Filed: 11/04/20 Page: 17 of 20 PAGEID #: 47

PURPOSE OF SCHEME

 

56. The purpose of the scheme and artifice was for PASTOR to use his official position
with Cincinnati City Council to enrich himself and others through corruption by soliciting, seeking,
receiving, accepting, and agreeing to receive and accept things of value from Cooperating Witness
2, an individual with business before the City of Cincinnati, in exchange for favorable official
action for Cooperating Witness 2.

MANNER AND MEANS

 

Si. The scheme and artifice was carried out in the following manner and means, among
others:

a. PASTOR solicited, sought, received, accepted, and agreed to receive and
accept things of value from Cooperating Witness 2 knowing that Cooperating Witness 2 had
business before the City of Cincinnati and Cincinnati City Council. The things of value received
and accepted included PASTOR’s acceptance of $10,000 cash from Cooperating Witness 2 on or
about February 13, 2019.

b. In exchange for and because of things of value, PASTOR provided
favorable official action and promised to provide favorable official action for the benefit of
Cooperating Witness 2 and Project 2 as requested and as opportunites arose, including official
action by and through Cincinnati City Council relating to votes and official action for the benefit
of Cooperating Witness 2.

Ci PASTOR took steps to hide, conceal, and cover up his activity and the
nature and scope of his dealings with Cooperating Witness 2.

USE OF INTERSTATE WIRES

 

58. On or about March 4, 2019, in the Southern District of Ohio and elsewhere, the

defendant, JEFFREY PASTOR, for the purpose of executing the above-described scheme and

Page 17 of 20
Case: 1:20-cr-00136-MWM Doc #: 4 Filed: 11/04/20 Page: 18 of 20 PAGEID #: 48

artifice to defraud and deprive, transmitted and caused to be transmitted by means of wire
communication in interstate commerce, a telephone call in which PASTOR told Cooperating
Witness 2:

I want to make sure that just as you’re hedging your risk, then ] want

to be able to hedge our risk. If, if, if I thought, what was extremely

reasonable was like okay, what I thought I heard you say, ‘hey,

here’s $7,500 you get this done, boom and then at the end we'll give

you another $7,500’; like, I like shit like that.

In violation of Title 18, United States Code, Sections 1343 and 1346.

COUNT 9
(Bribery Concerning Programs Receiving Federal Funds)

59. Paragraphs | through 7 and 31 through 34 of the Indictment are incorporated here.

60. From on or about February 4, 2018 to on or April 11, 2018, in the Southern District
of Ohio and elsewhere, the defendant, JEFFREY PASTOR, being an agent of a local government
that received federal benefits in excess of $10,000 in the twelve-month period from January 2019
to December 2019, corruptly solicited and demanded for his own benefit, and accepted and agreed
to accept a thing of value from a person, intending to be influenced and rewarded in connection
with business, a transaction, and series of transactions of such local government involving a thing
of value of $5,000 and more, to wit, the defendant, JEFFREY PASTOR, while a member of
Cincinnati City Council, corruptly solicited, demanded, accepted, and agreed to accept payment
from Cooperating Witness 2, including $10,000 in cash on February 13, 2019, while intending to
be influenced and rewarded in connection with business, a transaction, and series of transactions
involving the City of Cincinnati.

In violation of Title 18, United States Code, Section 666(a)(1)(B).

COUNT 10
(Attempted Extortion under Color of Official Right)

61. Paragraphs 2 through 7 and 31 through 34 of the Indictment are incorporated here.

Page 18 of 20
Case: 1:20-cr-00136-MWM Doc #: 4 Filed: 11/04/20 Page: 19 of 20 PAGEID #: 49

62. From on or about February 4, 2019 to on or about April 11, 2019, in the Southern
District of Ohio.and elsewhere, the defendant, JEFFREY PASTOR, a member of the Cincinnati
City Council, knowingly attempted to obstruct, delay, and affect commerce and the movement of
articles and commodities in commerce by extortion, as those terms are defined in Title 18 United
States Code 1951, to wit, the defendant, JEFFREY PASTOR, solicited, obtained, agreed to
accept, accepted, and received things of value from Cooperating Witness 2, including $10,000 in
cash on February 13, 2019, with Cooperating Witness 2’s consent, knowing the payments were
made in exchange for the defendant’s official action in his role as a member of the Cincinnati City
Council, under color of official right.

In violation of Title 18, United States Code, Section 1951(a), (b)(2).

FORFEITURE ALLEGATION 1

Upon conviction of one or more of the offenses set forth in Counts 1 through 6 and 8
through 10 of this Indictment, the defendants, JEFFREY PASTOR and TYRAN MARSHALL,
shall forfeit to the United States, pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c),
any property, real or personal, which constitutes or is derived from proceeds traceable to such
violation(s), including but not limited to a sum of money equal to at least $55,000, which represents
the amount of proceeds the defendant(s) obtained as a result of the offense(s).

FORFEITURE ALLEGATION 2

Upon conviction of the offense set forth in Count 7 of this Indictment, the defendants,
JEFFREY PASTOR and TYRAN MARSHALL, shall forfeit to the United States, pursuant to
18 U.S.C. § 982(a)(1), any property, real or personal, involved in such offense, and any property
traceable to such property, including but not limited to a sum of money equal to at least $10,000,

which represents the amount of money involved in the offense.

Page 19 of 20
Case: 1:20-cr-00136-MWM Doc #: 4 Filed: 11/04/20 Page: 20 of 20 PAGEID #: 50

SUBSTITUTE ASSETS

 

If any of the property described above, as a result of any act or omission of the defendants:

a.

cannot be located upon the exercise of due diligence;

has been transferred or sold to, or deposited with, a third party;
has been placed beyond the jurisdiction of the court;

has been substantially diminished in value; or

has been commingled with other property which cannot be divided without

difficulty,

it is the intent of the United States, pursuant to 21 U.S.C. § 853(p), as incorporated by 28 U.S.C.

§ 2461(c) or 18 U.S.C. § 982(b)(1), to seek forfeiture of any other property of the defendants, up

to the value of the property described above.

 

 

A TRUE BILL
ls ji
GRAND JURY FOREPERSON
DAVID M. DEVILLERS
UNITED STATES ATTORNEY
MATTHEW C. SINGER/EMILYW. GL ATFELTER

ASSISTANT UNITED STATES eau

Page 20 of 20
